  Case 1:18-cv-02223-ILG Document 4 Filed 03/29/19 Page 1 of 1 PageID #: 77
   Case l:18-cv-02223-ILG Documents


                      Tarter Krinsky & Drogin LLP       IN CLERK'S OFFICE
                      1350 Broadway                 US DISTRICT COURT E.D.N.Y.
                      New York, NY 10018
                      P 212.216.8000                     MAR 2 9 2019
                      F 212.216.8001
                      www.tartftrkrinsky.com
                                                    BROOKLYN OFFICE


                                                             March 28,2019


By ECF and First Class Mail

Honorable I. Leo Glasser
United States District Court Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

         Re:        In re Geltzer, as Chapter 7 Trustee v. Man Kit Ng, CV-18-2223
                    Status Report


Dear Judge Glasser:

       Our firm served as Special Counsel to Robert L. Geltzer, as Chapter 7 Trustee, the
Appellant in the above-referenced appeal. Please be advised that the Appellant has decided not
to pursue the appeal.


                                                             Respectfully submitted,

                                                              /s/ Robert A. Wolf

                                                             Robert A. Wolf


RAW:js


cc: Robert L. Geltzer, Esq. (by email)
    Karamvir Dahiya, Esq. (by email)                                    y
                                                                    s/I. Leo Glasser, USDJ




{Cliciit/083786/I/0I794232.DOC;l )
